 

Exhibit 10.2 

 

FORM OF EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Target Hospitality Corp., a
Delaware corporation (the “Company”), and [NAME] (the “Participant”). This
Agreement is being entered into pursuant to the Target Hospitality Corp. 2019
Incentive Award Plan (the “Plan”). Capitalized terms used in this Agreement but
not defined herein will have the meaning ascribed to them in the Plan.

 

1.            Grant of Restricted Stock Units. Pursuant to Section 9 of the
Plan, the Company hereby issues to the Participant on the Grant Date an Award
consisting of [NUMBER] Restricted Stock Units (the “Restricted Stock Units”).
Each Restricted Stock Unit represents the right to receive one Common Share,
subject to the terms and conditions set forth in this Agreement and the Plan.
The Restricted Stock Units shall be credited to a separate account maintained
for the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.

 

2.            Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Participant to the Company.

 

3.            Vesting. Except as otherwise provided herein or in the Plan,
provided that the Participant remains in continuous service through the
applicable vesting date, the Restricted Stock Units will vest in accordance with
the schedule set forth in the chart below (the period during which restrictions
apply, the “Restricted Period”). Once vested, the Restricted Stock Units shall
become “Vested Units.”

 

Vesting Date   Percentage of Vested Units   [Number of Vested Units] [First
anniversary of the Grant Date]   25%     [Second anniversary of the Grant Date]
  25%     [Third anniversary of the Grant Date]   25%     [Fourth anniversary of
the Grant Date]   25%    

 

4.            Termination of Service/Employment. Except as otherwise provided in
the employment agreement entered into between the Participant and Target
Logistics Management, LLC, dated [DATE] (the “Employment Agreement”), the
vesting schedule above notwithstanding, if the Participant’s employment or
service terminates for any reason at any time before all of the Restricted Stock
Units have vested, the Participant’s unvested Restricted Stock Units shall be
automatically forfeited upon such termination of employment or service and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement. In accordance with the Employment Agreement,
if the Participant’s employment is terminated without Cause or by the Executive
for Good Reason at any time prior to the first anniversary of the Grant Date, a
minimum of 12.5% of the Restricted Stock Units shall become Vested Units as of
the date of such termination of employment. Notwithstanding any provision of
this Agreement or the Plan to the contrary, ‎(i) if the Participant’s employment
or service terminates due to Retirement, and the Participant ‎has been
continuously employed by the Company for at least twelve (12) months following
the ‎Grant Date, then any portion of the Participant’s Restricted Stock Units
scheduled to become ‎vested within twelve (12) months after the Participant’s
termination date shall be vested on his or ‎her termination date; and (ii) ‎if
the Participant experiences a Qualifying Termination, any Restricted Period in
effect on the date of such Qualifying Termination shall expire as of such date.

 



1 

 

 



5.            Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period and until such time as the
Restricted Stock Units are settled, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Participant and all of the Participant’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

 

6.            Rights as Shareholder; Dividend Equivalents.

 

6.1          The Participant shall not have any rights of a shareholder with
respect to the Common Shares underlying the Restricted Stock Units unless and
until the Restricted Stock Units vest and are settled by the issuance of such
Common Shares. Upon and following the settlement of the Restricted Stock Units,
the Participant shall be the record owner of the Common Shares underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

6.2          In the event that the Company pays any cash dividends on its Common
Shares between the Grant Date and the date when the Restricted Stock Units are
settled in accordance with Section 7 hereof or are forfeited, the Participant’s
Account shall be credited on the date such dividend is paid to shareholders with
an amount equal to all cash dividends that would have been paid to the
Participant if one Common Share had been issued on the Grant Date for each
Restricted Stock Unit granted to the Participant (“Dividend Equivalents”).
Dividend Equivalents shall be credited to the Participant’s Account and interest
may be credited on the amount of cash Dividend Equivalents credited to the
Participant’s Account at a rate and subject to such terms as determined by the
Committee. Dividend Equivalents credited to the Participant’s Account shall be
subject to the same vesting and other restrictions as the Restricted Stock Units
to which they are attributable and shall be paid on the same date that the
Restricted Stock Units to which they are attributable are settled in accordance
with Section 7 hereof. Dividend Equivalents credited to the Participant’s
Account shall be distributed in cash or, at the discretion of the Committee, in
Common Shares having a Fair Market Value equal to the amount of the Dividend
Equivalents and interest, if any. Any accumulated and unpaid Dividend
Equivalents attributable to Restricted Stock Units that are cancelled will not
be paid and will be immediately forfeited upon cancellation of the Restricted
Stock Units.

 

2 

 



 



7.            Settlement of Restricted Stock Units. Promptly upon the expiration
of the Restricted Period, and in any event no later than March 15th of the
calendar year following the calendar year in which the Restricted Period ends,
the Company shall (a) issue and deliver to the Participant, or his or her
beneficiary, without charge, the number of Common Shares equal to the number of
Vested Units, and (b) enter the Participant’s name on the books of the Company
as the shareholder of record with respect to the Common Shares delivered to the
Participant; provided, however, that the Committee may, in its sole discretion
elect to (i) pay cash or part cash and part Common Share in lieu of delivering
only Common Shares in respect of the Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to the
Restricted Stock Units, less an amount equal to any required tax withholdings.

 

8.            No Rights to Continued Service/Employment. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an employee, consultant or director of the Company or any
Affiliate. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company or an Affiliate to terminate the
Participant’s employment or service with the Company or an Affiliate at any
time, with or without Cause.

 

9.            Adjustments. In the event of any change to the outstanding Common
Shares or the capital structure of the Company (including, without limitation, a
Change in Control), if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by Section 12 of the Plan.

 

10.          Beneficiary Designation. The Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to his or her rights under this Agreement and the Plan, if
any, in case of his or her death, in accordance with Section 16(f) of the Plan.

 

11.         Tax Liability and Withholding.

 

11.1       The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes in accordance with Section 16(c) of the Plan. The Participant
may satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means of the Plan, (a) tendering a
cash payment, (b) if the Committee has adopted a formal procedure allowing any
participant to authorize the Company to withhold Common Shares from the Common
Shares otherwise issuable or deliverable to the Participant as a result of the
vesting of the Restricted Stock Units (provided, however, that no Common Shares
shall be withheld with a value exceeding the maximum amount of tax required to
be withheld by law), issuing such authorization, or (c) delivering to the
Company previously owned and unencumbered Common Shares. Notwithstanding the
foregoing, in the event the Participant fails to provide timely payment of all
sums required to satisfy any applicable federal, state and local withholding
obligations in respect of the Restricted Stock Units, the Company shall treat
such failure as an election by the Participant to satisfy all or any portion of
the Participant’s required payment obligation pursuant to Section 11.1(b) above.

 



3 

 

 

11.2        Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (b) does not commit to structure
the Restricted Stock Units to reduce or eliminate the Participant’s liability
for Tax-Related Items.

 

12.          Compliance with Law. The issuance and transfer of Common Shares
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Common Shares may be
listed. No Common Shares shall be issued pursuant to Restricted Stock Units
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the Common Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

 

13.          Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the General Counsel &
Secretary of the Company at the Company’s principal corporate offices. Any
notice required to be delivered to the Participant under this Agreement shall be
in writing and addressed to the Participant at the Participant’s address as
shown in the records of the Company. Either party may designate another address
in writing (or by such other method approved by the Company) from time to time.

 

14.          Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.

 

15.          Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

16.          Participant Bound by Plan. This Agreement is subject to all terms
and conditions of the Plan as approved by the Company’s shareholders. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 



4 

 

 

17.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

18.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

19.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.

 

20.          Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel Restricted Stock Units, prospectively or retroactively;
provided that no such amendment shall adversely affect the Participant’s
material rights under this Agreement without the Participant’s consent.

 

21.          Section 409A.

 

21.1       This Agreement is intended to comply with Section 409A of the Code‎
and the regulations issued thereunder (“Section 409A”) ‎ or an exemption
thereunder and shall be construed and interpreted in a manner consistent with
the requirements for avoiding additional taxes or penalties under Section 409A.

 

21.2        If and to the extent any portion of any payment provided to the
Participant under this Agreement in connection with the Participant’s separation
from service (as defined in Section 409A) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Participant is a “specified employee” as defined in Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with the procedures separately adopted
by the Company for this purpose, by which determination the Participant, as a
condition to accepting benefits under this Agreement and the Plan, agrees that
he or she is bound, such portion of the shares of the Company’s common stock to
be delivered on a vesting date shall not be delivered before the earlier of
(i) the day that is six months plus one day after the date of separation from
service (as determined under Section 409A) or (ii) the tenth 10th day after the
date of the Participant’s death (as applicable, the “New Payment Date”). The
shares that otherwise would have been delivered to the Participant during the
period between the date of separation from service and the New Payment Date
shall be delivered to the Participant on such New Payment Date, and any
remaining shares will be delivered on their original schedule. Neither the
Company nor the Participant shall have the right to accelerate or defer the
delivery of any such shares except to the extent specifically permitted or
required by Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement and the Plan shall, to the extent
practicable, be construed in accordance therewith. Terms defined in this
Agreement and the Plan shall have the meanings given such terms under
Section 409A if and to the extent required to comply with Section 409A.

 



5 

 

 



21.3        Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A.

 

22.          No Impact on Other Benefits. The value of the Participant’s
Restricted Stock Units is not part of his or her normal or expected compensation
for purposes of calculating any severance, retirement, welfare, insurance or
similar employee benefit.

 

23.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

24.         Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Participant has read and understands the terms
and provisions thereof, and accepts Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such vesting,
settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



TARGET HOSPITALITY CORP.         By:                                 Name:    
Title:           [PARTICIPANT NAME]         By:  



 



7 

